Citation Nr: 1106953	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1965

This appeal arises from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Huntington, West Virginia that denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
right foot disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Compensation is payable for disability that is the proximate 
result of VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
VA, or was the result of an event that was not reasonably 
foreseeable in furnishing VA care.  38 U.S.C.A. § 1151.

The Veteran fell while stepping out of this truck and sought 
treatment at a VA urgent care facility on November 22, 2004 with 
complaints of right ankle pain and swelling.  A right ankle X-ray 
was taken during that visit and an impression of slight lateral 
soft tissue swelling without other bony or soft tissue 
abnormality was made.  The Veteran was released with a diagnostic 
impression of a right ankle sprain.

He presented at VA in December 2004 with continued complaints of 
right ankle pain and swelling.  A repeat right ankle X-ray was 
negative for a demonstrated acute traumatic bony change.  
Following continued complaints of right ankle pain, a private 
March 2005 MRI scan was conducted and revealed a healing fracture 
of the right calcaneus.  A May 2005 private orthopedist noted 
that the Veteran's X-rays "looked great," that the fracture was 
healed and that the alignment of the calcaneus was good.

The Veteran contends, in essence, that his calcaneus fracture was 
misdiagnosed by VA in November 2004 and that he now has a 
permanent right ankle disability as a result.  

The Veteran was afforded a VA examination in May 2006.  The 
examiner concluded that the Veteran's "present disability" was 
less likely than not caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault in 
furnishing VA treatment, but she also reported that she consulted 
with an orthopedic surgeon, who seemed to have a different 
opinion.  The orthopedic surgeon reportedly concluded that the 
calcaneal fracture was apparent on the initial VA X-ray 
examination and that the normal standard of care would have been 
to conduct a CT scan.  The examiner acknowledged that the CT scan 
was not conducted.

The orthopedic surgeon's opinion provides evidence that the 
Veteran did not receive proper care following his foot injury.  
The examination and the remainder of the record; however, do not 
report what, if any additional disability the Veteran incurred as 
the result of improper VA care.

An examination is needed to clarify whether the Veteran has any 
additional disability as the result of the reported improper 
care.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine whether he has any 
additional disability as the result of care 
provided by VA in connection with his 2004 
calcaneal fracture.

The examiner should review the claims folder 
in connection with the examination and should 
acknowledge such review in the examination 
report or in an addendum.

The examiner should identify all right foot 
disabilities and opine as to whether any such 
disability is the result of the care VA 
provided in connection with his calcaneal 
fracture in November 2004.

In this regard the examiner should note 
whether any current disability was made worse 
by the VA care.

The examiner must provide a rationale for 
these opinions.

In forming the opinions, the examiner should 
take into account the Veteran's reports of 
his symptoms.  If these symptoms are 
discounted, the examiner should provide a 
rationale for doing so.

2.  The RO or AMC should review the 
examination report to insure that it complies 
with the instructions in this remand.

3.  If the benefit sought on appeal is not 
fully granted, the RO or AMC should issue a 
supplemental statement of the case, before 
returning the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


